Order                                                        Michigan Supreme Court
                                                                   Lansing, Michigan

  June 17, 2020                                                   Bridget M. McCormack,
                                                                                 Chief Justice

  160843-4                                                              David F. Viviano,
                                                                        Chief Justice Pro Tem

                                                                     Stephen J. Markman
                                                                          Brian K. Zahra
  DEPARTMENT OF LICENSING AND                                       Richard H. Bernstein
  REGULATORY AFFAIRS/UNEMPLOYMENT                                   Elizabeth T. Clement
  INSURANCE AGENCY,                                                 Megan K. Cavanagh,
                                                                                      Justices
           Appellee,
  v                                            SC: 160843
                                               COA: 342080
                                               Macomb CC: 2017-000125-AE
  FRANK LUCENTE,
           Claimant-Appellant,
  and
  DART PROPERTIES II, LLC,
           Employer-Appellee.

  _________________________________________/

  DEPARTMENT OF LICENSING AND
  REGULATORY AFFAIRS/UNEMPLOYMENT
  INSURANCE AGENCY,
           Appellee,
  v                                            SC: 160844
                                               COA: 345074
                                               Wayne CC: 18-003162-AE
  MICHAEL HERZOG,
           Claimant-Appellant,
  and
  CUSTOM FORM, INC.,
           Employer-Appellee.

  _________________________________________/
                                                                                                                2


       On order of the Court, the application for leave to appeal the October 15, 2019
judgment of the Court of Appeals is considered, and it is GRANTED. The time allowed
for oral argument shall be 20 minutes for each side. MCR 7.314(B)(1).

        The parties shall address whether the Court of Appeals erred in its analysis of §§ 32,
32a, and 62 of the Michigan Employment Security Act of 1936 (MESA), MCL 421.1 et
seq., when it held that: (1) the Unemployment Insurance Agency is not required to comply
with the time requirements set forth in § 32a when seeking to recoup payment of
fraudulently obtained benefits under § 62 of the Act; and (2) the label that the agency used
on its decisions was not determinative of its ability to seek to recoup improperly obtained
benefits.

     Persons or groups interested in the determination of the issues presented in this case
may move the Court for permission to file briefs amicus curiae.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 17, 2020
       p0610
                                                                              Clerk